DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application claims priority to Korean Patent Application No. 10-2019-0163746 filed on 12/10/2019, and on 02/09/2022, the USPTO electronically retrieved a copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Drawing Objection
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered1:
(i)	Claim 7 includes: “wherein the first voltage, the second voltage, the third voltage, the fifth voltage, and the reference voltage are fixed voltages that are different from each other, and the data voltage is a voltage including a range”, however the underlined limitations are not shown in the figures.
(ii)	Claim 8 includes: “wherein the third voltage is a voltage higher than or equal to the fifth voltage”, however the underlined limitations are not shown in the figures.
(iii)	Claim 9 includes: “wherein the first voltage is a voltage higher than a sum of a threshold voltage of the driving transistor and the high potential voltage”, however the underlined limitations are not shown in the figures.
(iv)	Claim 13 includes “wherein the second voltage is a voltage lower than a low potential voltage applied to a cathode of the light-emitting element”, however the underlined limitations are not shown in the figures.
(v)	Claim 16 includes: “wherein the first voltage, the second voltage, and the fifth voltage are a same voltage and are each a negative voltage that is less than a low potential voltage applied to a cathode”, however the underlined limitations are not shown in the figures.
(vi)	Claim 17 includes: “wherein the first voltage and the second voltage are a same voltage and are each a negative voltage that is less than a low potential voltage applied to a cathode”, however the underlined limitations are not shown in the figures.
(vii)	Claim 18 includes: “wherein the second voltage and the fifth voltage are a same voltage and are each a negative voltage that is less than a low potential voltage applied to a cathode”, however the underlined limitations are not shown in the figures.
Specification Objection
4.	The abstract needs to be amended to: (i) remove “[D]isclosed are” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “a pixel driving circuit and an electroluminescent display device including the same” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:  
	Claim 1 at line 8 needs to be amended to align this line with the other lines above and below it for uniformity.  Appropriate correction is required.  This objection applies to claims 2-19 that depend upon claim 1.
Claim 5 at line 3 needs to be changed from “the emission EM transistor” to either “an emission EM transistor” or “the second emission transistor” to correct a lack of antecedent basis issue.  Compare claim 4 at lines 1-2 includes “a second emission transistor”.  Appropriate correction is required.  
	Claim 19 at line 2 needs to be changed from “the on-level pulse” to “an on-level pulse” to correct a lack of antecedent basis issue.  Note that while claim 14 includes “the second scan signal has an on-level pulse”, claim 19 does not depend upon claim 14.  Appropriate correction is required. 
Claim 20 at line 12 needs to be amended to align this line with the other lines above and below it for uniformity.  Appropriate correction is required.  
 Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0040407 A1 to Shin et al. (“Shin”) in view of Korea Patent Pub. No. 20210055146 A to Oh et al. (“Oh”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As to claim 1, Shin discloses a pixel driving circuit (FIG. 1: 1; ¶¶0058, 0060) comprising:
	a driving transistor(T1)(FIG. 1; ¶0059) including a gate(T1’s gate terminal)(FIG. 1; ¶0059) connected to a first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059), a drain connected(D1)(FIG. 1; ¶0061) to a second node(node directly connecting T1, T3 and T6; ¶¶0058-0059), and a source(S1)(FIG. 1; ¶0061) connected to a high potential voltage line(172)(FIG. 1: ELVDD; ¶0060 – T1’s source terminal S1 is coupling connected and electrically connected to 172 that provides ELVDD) through which a high potential voltage(ELVDD)(FIG. 1; ¶0060) is provided (FIG. 1: ELVDD; ¶0060);
	a first capacitor(Cst)(FIG. 1; ¶0058) connected to the first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059) and a third node(node directly connecting T1 and T5)(FIG. 1; ¶0058 – first capacitor Cst is directly connect to the first node and coupling connected to third node);
	a first transistor(T4)(FIG. 1; ¶0064) applying a first voltage(Vint)(FIG. 1: T4; ¶0064) to the first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059) in response to a first scan signal(Sn-1)(FIG. 1; ¶0064);
	a second transistor(T7)(FIG. 1; ¶0067) applying a second voltage2(Vint)(FIG. 1: T7; ¶¶0064, 0067) to an anode(OLED’s top electrode)(FIG. 1; ¶0067) of a light-emitting element(OLED)(FIG. 1; ¶0067) in response to the first scan signal(Bp = Sn-1)(FIG. 1; ¶¶0064, 0067);
	a fourth transistor(T3)(FIG. 1; ¶0058) electrically connecting the first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059) to the second node(node directly connecting T1, T3 and T6; ¶¶0058-0059), and a source(S1)(FIG. 1; ¶0061) in response to a second scan signal(Sn)(FIG. 1; ¶0063);
	a fifth transistor(T2)(FIG. 1; ¶0058) applying a fifth voltage(DM)(FIG. 1: T2, 171; ¶¶0060, 0074, 0089, 0097) to the third node(node directly connecting T1 and T5)(FIG. 1; ¶0058) in response to the second scan signal(Sn)(FIG. 1; ¶0062); and
	a first emission transistor(T6)(FIG. 1; ¶0063) electrically connecting the second node(node directly connecting T1, T3 and T6; ¶¶0058-0059, 0063) to the anode(OLED’s top electrode)(FIG. 1; ¶0067) of the light-emitting element(OLED)(FIG. 1; ¶0067) in response to an emission signal(EM)(FIG. 1: 153; ¶0066).
	Shin does not expressly disclose a third transistor applying a third voltage to the third node in response to the first scan signal.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Oh discloses a third transistor(T8)(FIG. 10; p 16, ¶5) applying a third voltage(Vbias)(FIG. 10; p 16, ¶5) to the third node(node directly connecting T1, T5 and T8)(FIG. 10; p 16, ¶5) in response to the first scan signal(GB[n])(FIG. 10; p 15, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin with Oh to provide a pixel driving circuit that lowers hysteresis so as to prevent the display of afterimages (p 11, ¶9 to p 12, ¶1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 19, Shin and Oh teach the pixel driving circuit of claim 1, as applied above.
Shin further discloses wherein an on-level pulse(low level pulse)(FIG. 2; ¶0072) of the first scan signal(Sn-1)(FIG. 1; ¶¶0064, 0072) is generated before the on-level pulse(low level pulse)(FIG. 2; ¶0073) of the second scan signal(Sn)(FIG. 1; ¶¶0063, 0073).
8.	Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0040407 A1 to Shin et al. (“Shin”) in view of Korea Patent Pub. No. 20210055146 A to Oh et al. (“Oh”) in view of Korea Patent Pub. No. 102351337 B1 to Lee et al. (“Lee”).
	As to claim 2, Shin and Oh teach the pixel driving circuit of claim 1, as applied above.
Shin and Oh do not expressly disclose further comprising a second capacitor connected to the third node and a fourth node.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Lee discloses further comprising a second capacitor(C2)(FIG. 4b; p 6, ¶10) connected to a fourth node(node directly connecting Vss, C2 and OLED)(FIG. 4b; p 6, ¶10).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin and Oh with Lee to provide a display panel having an improved luminance (p 6, ¶10).
Shin, Oh and Lee teach a second capacitor connected to the third node and a fourth node (Shin: FIG. 1: node directly connecting T1 and T5; ¶0058; Oh: FIG. 10: node directly connecting T1, T5 and T8; p 16, ¶5; Lee: FIG. 4b: C2, node directly connecting Vss, C2 and OLED; p 6, ¶10 – Shin, Oh and Lee in combination teach a second capacitor coupling connected to the third node and directly connected to a fourth node).


	As to claim 20, Shin discloses a display panel (FIG. 1; ¶0057) comprising:
	a pixel driving circuit (FIG. 1: 1; ¶¶0058, 0060) disposed in each of pixels(1)(FIG. 1; ¶¶0058, 0060) on which an image is displayed (FIG. 1: 1; ¶¶0058, 0060, 0078); and
	a first scan signal(Sn-1)(FIG. 1; ¶0064), a second scan signal(Sn)(FIG. 1; ¶0063), and an emission signal(EM)(FIG. 1: T6; ¶0060);
	wherein the pixel driving circuit (FIG. 1: 1; ¶¶0058, 0060) includes:
	a driving transistor(T1)(FIG. 1; ¶0059) including a gate(T1’s gate terminal)(FIG. 1; ¶0059) connected to a first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059), a drain(D1)(FIG. 1; ¶0061) connected to a second node(node directly connecting T1, T3 and T6; ¶¶0058-0059), and a source(S1)(FIG. 1; ¶0061) connected to a high potential voltage line(172)(FIG. 1: ELVDD; ¶0060 – T1’s source terminal S1 is coupling connected and electrically connected to 172 that provides ELVDD) through which a high potential voltage(ELVDD)(FIG. 1; ¶0060) is provided (FIG. 1: ELVDD; ¶0060);
	a first capacitor(Cst)(FIG. 1; ¶0058) connected to the first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059) and a third node(node directly connecting T1 and T5)(FIG. 1; ¶0058 – first capacitor Cst is directly connect to the first node and coupling connected to third node);
	a first transistor(T4)(FIG. 1; ¶0064) applying a first voltage(Vint)(FIG. 1: T4; ¶0064) to the first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059) in response to a first scan signal(Sn-1)(FIG. 1; ¶0064);
	a second transistor(T7)(FIG. 1; ¶0067) applying a second voltage3(Vint)(FIG. 1: T7; ¶¶0064, 0067) to an anode(OLED’s top electrode)(FIG. 1; ¶0067) of a light-emitting element(OLED)(FIG. 1; ¶0067) in response to the first scan signal(Bp = Sn-1)(FIG. 1; ¶¶0064, 0067);
	a fourth transistor(T3)(FIG. 1; ¶0058) electrically connecting the first node(node directly connecting T1, Cst, T3 and T4)(FIG. 1; ¶¶0058-0059) to the second node(node directly connecting T1, T3 and T6; ¶¶0058-0059) in response to a second scan signal (Sn)(FIG. 1; ¶0063); 
a fifth transistor(T2)(FIG. 1; ¶0058) applying a fifth voltage(DM)(FIG. 1: T2, 171; ¶¶0060, 0074, 0089, 0097) to the third node(node directly connecting T1 and T5)(FIG. 1; ¶0058) in response to the second scan signal(Sn)(FIG. 1; ¶0062); and 
a first emission transistor(T6)(FIG. 1; ¶0063) electrically connecting the second node(node directly connecting T1, T3 and T6; ¶¶0058-0059, 0063) to the anode(OLED’s top electrode)(FIG. 1; ¶0067) of the light-emitting element(OLED)(FIG. 1; ¶0067) in response to an emission signal(EM)(FIG. 1: 153; ¶0066). 
Shin does not expressly disclose a gate driving circuit generating a first scan signal, a second scan signal, and an emission signal; a third transistor applying a third voltage to the third node in response to a first scan signal.
Oh discloses a third transistor(T8)(FIG. 10; p 16, ¶5) applying a third voltage(Vbias)(FIG. 10; p 16, ¶5) to the third node(node directly connecting T1, T5 and T8)(FIG. 10; p 16, ¶5) in response to the first scan signal(GB[n])(FIG. 10; p 15, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin with Oh to provide a display panel having a pixel driving circuit that lowers hysteresis so as to prevent the display of afterimages (p 11, ¶9 to p 12, ¶1).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Lee discloses a gate driving circuit(4)(FIG. 1; p 5, ¶¶2-3) generating a first scan signal(SCAN2)(FIGs. 1-3; p 5, ¶5), a second scan signal(SCAN1)(FIGs. 1-3; p 5, ¶5), and an emission signal(EM)(FIGs. 1-3; p 5, ¶5).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin and Oh with Lee to provide a display panel having a more compact and smaller non-display area.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0040407 A1 to Shin et al. (“Shin”) in view of Korea Patent Pub. No. 20210055146 A to Oh et al. (“Oh”) as applied above to claim 1, in view of U.S. Patent Pub. No. 2021/0035505 A1 to Kwon et al. (“Kwon”).
As to claim 10, Shin and Oh teach the pixel driving circuit of claim 1, as applied above.
Shin and Oh do not expressly disclose wherein the pixel driving circuit is driven with different driving processes in a first driving mode and a second driving mode.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Kwon discloses wherein the pixel driving circuit(PX1)(FIG. 2; ¶0054) is driven with different driving processes in a first driving mode and a second driving mode (¶¶0060, 0069, 0074 – in a case where a moving image is displayed, the pixel driving circuit {FIG. 2: PX1} is driven at a first frequency that matches an input frame frequency; and in a case where a still image is displayed, the pixel driving circuit {FIG. 2: PX1} is driven at a second/lower frequency than an input frame frequency that is intermittently changed to a third/high frequency.  During this third/high frequency the pixel driving circuit performs threshold voltage correction.  Also, the relative timings of activation of the respective transistors differs during each of these frequencies).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin and Oh with Kwon to provide a pixel driving circuit that conserves power when still images are being displayed without creating flicker (¶¶0053, 0069-0079).
10.	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0040407 A1 to Shin et al. (“Shin”) in view of Korea Patent Pub. No. 20210055146 A to Oh et al. (“Oh”) as applied above to claim 1, in view of U.S. Patent Pub. No. 2013/0057532 A1 to Lee et al. (“Lee II”).
As to claim 13, Shin and Oh teach the pixel driving circuit of claim 1, as applied above.
Shin further discloses the second voltage is a voltage (Shin: FIG. 1: Vint; ¶¶0064, 0067); a low potential voltage(ELVSS)(FIG. 1; ¶0068) applied to a cathode(OLED’s lower electrode)(FIG. 1; ¶0067) of the light-emitting element(OLED)(FIG. 1; ¶0067).  
Shin and Oh do not expressly disclose wherein the second voltage is a voltage lower than a low potential voltage applied to a cathode of the light-emitting element.  

    PNG
    media_image8.png
    5407
    3035
    media_image8.png
    Greyscale

Lee II discloses wherein the second voltage(Vini)(FIG. 1; ¶¶0035, 0045) is a voltage lower than a low potential voltage(VSS)(FIG. 1; ¶¶0035, 0045) applied to a cathode(50’s top electrode)(FIG. 1; ¶0034) of the light-emitting element(50)(FIG. 1; ¶0034).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin and Oh with Lee II to provide a pixel driving circuit that the light-emitting element does not emit light when the anode is being initialized (¶0045).

As to claim 17, Shin and Oh teach the pixel driving circuit of claim 1, as applied above.
Shin further discloses wherein the first voltage(Vint)(FIG. 1: T4; ¶0064) and the second voltage(Vint)(FIG. 1: T7; ¶¶0064, 0067) are a same voltage(Vint)(FIG. 1: T4, T7; ¶¶0064, 0067); a low potential voltage(ELVSS)(FIG. 1; ¶0068) applied to a cathode(OLED’s lower electrode)(FIG. 1; ¶0067).  
	Shin and Oh do not expressly disclose wherein the first voltage and the second voltage are each a negative voltage that is less than a low potential voltage applied to a cathode.
	Lee II discloses wherein the second voltage(Vini)(FIG. 1; ¶¶0035, 0045) is a negative voltage that is less than a low potential voltage(VSS)(FIG. 1; ¶¶0035, 0045) applied to a cathode(50’s top electrode)(FIG. 1; ¶0034).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin and Oh with Lee II to provide a pixel driving circuit that the light-emitting element does not emit light when the anode is being initialized (¶0045).
Shin, Oh and Lee II teach wherein the first voltage and the second voltage are each a negative voltage that is less than a low potential voltage applied to a cathode (Shin: FIG. 1: T4, T7, ELVSS, OLED, Vint; ¶¶0064, 0067-0068; Lee II: FIG. 1, 50, Vini, Vss; ¶¶0034-0035, 0045).
Potentially Allowable Subject Matter
11.	As to claims 3-9, 11-12, 14-16 and 18 if the above objections are overcome then these claims would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).  
Reasons for Allowance
12.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

	Dependent claim 3 identifies the distinct features: “further comprising a sixth transistor(FIG. 2: T6) applying a data voltage(FIG. 2: Vdata) to the fourth node(FIG. 2: n4) in response to the second scan signal(FIG. 2: S(n))”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0040407 A1 to Shin et al. (“Shin”) in view of Korea Patent Pub. No. 20210055146 A to Oh et al. (“Oh”) in view of Korea Patent Pub. No. 102351337 B1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 3, Shin, Oh and Lee teach the pixel driving circuit of claim 2, as applied above but do not teach the above underlined limitations.

Dependent claim 16 identifies the distinct features: “wherein the first voltage(FIG. 2: V1), the second voltage(FIG. 2: V2), and the fifth voltage(FIG. 2: V5) are a same voltage and are each a negative voltage that is less than a low potential voltage(FIG. 2: VSS) applied to a cathode(FIG. 2: EL’s lower electrode)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0040407 A1 to Shin et al. (“Shin”) in view of Korea Patent Pub. No. 20210055146 A to Oh et al. (“Oh”) in view of Korea Patent Pub. No. 102351337 B1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 16, Shin and Oh teach the pixel driving circuit of claim 1, as applied above.
Shin further discloses wherein the first voltage(Vint)(FIG. 1: T4; ¶0064), the second voltage(Vint)(FIG. 1: T7; ¶¶0064, 0067) are a same voltage(Vint)(FIG. 1: T4, T7; ¶¶0064, 0067); a low potential voltage(ELVSS)(FIG. 1; ¶0068) applied to a cathode(OLED’s lower electrode)(FIG. 1; ¶0067).  
	Shin and Oh do not expressly disclose wherein the first voltage, the second voltage, and the fifth voltage are a same voltage and are each a negative voltage that is less than a low potential voltage applied to a cathode.
	Lee II discloses wherein the second voltage(Vini)(FIG. 1; ¶¶0035, 0045) is a negative voltage that is less than a low potential voltage(VSS)(FIG. 1; ¶¶0035, 0045) applied to a cathode(50’s top electrode)(FIG. 1; ¶0034).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin and Oh with Lee II to provide a pixel driving circuit that the light-emitting element does not emit light when the anode is being initialized (¶0045).
Shin, Oh and Lee II teach wherein the first voltage, the second voltage are a same voltage and are each a negative voltage that is less than a low potential voltage applied to a cathode (Shin: FIG. 1: T4, T7, ELVSS, OLED, Vint; ¶¶0064, 0067-0068; Lee II: FIG. 1, 50, Vini, Vss; ¶¶0034-0035, 0045).
Shin, Oh and Lee II do not teach the above underlined limitations.

Dependent claim 18 identifies the distinct features: “wherein the second voltage(FIG. 2: V2) and the fifth voltage(FIG. 2: V5) are a same voltage and are each a negative voltage that is less than a low potential voltage(FIG. 2: VSS) applied to a cathode(FIG. 2: EL’s lower electrode)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0040407 A1 to Shin et al. (“Shin”) in view of Korea Patent Pub. No. 20210055146 A to Oh et al. (“Oh”) in view of Korea Patent Pub. No. 102351337 B1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 18, Shin and Oh teach the pixel driving circuit of claim 1, as applied above.
Shin further discloses wherein the second voltage(Vint)(FIG. 1: T7; ¶¶0064, 0067)  and the first voltage(Vint)(FIG. 1: T4; ¶0064) are a same voltage(Vint)(FIG. 1: T4, T7; ¶¶0064, 0067); a low potential voltage(ELVSS)(FIG. 1; ¶0068) applied to a cathode(OLED’s lower electrode)(FIG. 1; ¶0067).  
Shin and Oh do not expressly disclose wherein the second voltage and the fifth voltage are a same voltage and are each a negative voltage that is less than a low potential voltage applied to a cathode.
Lee II discloses wherein the second voltage(Vini)(FIG. 1; ¶¶0035, 0045) is a negative voltage that is less than a low potential voltage(VSS)(FIG. 1; ¶¶0035, 0045) applied to a cathode(50’s top electrode)(FIG. 1; ¶0034).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Shin and Oh with Lee II to provide a pixel driving circuit that the light-emitting element does not emit light when the anode is being initialized (¶0045).
Shin, Oh and Lee II teach wherein the second voltage and the first voltage are a same voltage and are each a negative voltage that is less than a low potential voltage applied to a cathode (Shin: FIG. 1: T4, T7, ELVSS, OLED, Vint; ¶¶0064, 0067-0068; Lee II: FIG. 1, 50, Vini, Vss; ¶¶0034-0035, 0045), but do not teach the above underlined limitations.
Shin, Oh and Lee II do not teach the above underlined limitations.
Other Relevant Prior Art
13.	Other relevant prior art includes:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(i)	U.S. Patent Pub. No. 2016/0284273 A1 to Ma discloses applying voltages(V_Initial, Data, voltage from M3’s source to M3’s gate)(Fig. 1; ¶0047) to several nodes(a, b, c)(Fig. 1; ¶0047) in response to a same gate signal(Gate)(Fig. 1; ¶0047).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(ii).	U.S. Patent Pub. No. 10,004,124, B1 to Ko et al. discloses applying voltages(Vdata, voltage at N3 to N2)(FIG. 3; col 9, ln 38-40, 49-52) to multiple nodes(n1, n2)(FIG. 3; col 9, ln 38-40, 49-52) in response to a same gate signal(SCAN(n))(FIG. 3; col 9, ln 38-40, 49-52).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: a similar objection was made in the 07/23/2021 office action for the parent application (17/107,875), which was overcome by 10/18/2021 drawing amendment.
        2 Examiner notes that the limitation “second voltage” is not limited to being different (e.g., in value and/or timing) from “first voltage”).
        3 Examiner notes that the limitation “second voltage” is not limited to being different (e.g., in value and/or timing) from “first voltage”).